USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 96-2303                                    UNITED STATES,                                      Appellee,                                         v.                             SINH VAN TA, A/K/A AH SINH,                                Defendant, Appellant.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Douglas P. Woodlock, U.S. District Judge]                                ____________________                                       Before                               Torruella, Chief Judge,                          Stahl and Lynch, Circuit Judges.                                ____________________            Paul M. Yee on brief for appellant.            Donald K.  Stern, United States  Attorney, and Kevin  P. McGrath,       Assistant United States Attorney, on brief for appellee.                                ____________________                                   April 11, 1997                                ____________________                 Per                     Curiam.                                                         Upon                                  careful review of the briefs and record,            we  perceive   no  clear  error   in  the  district   court's            determination that the  2-level adjustment  under U.S.S.G.  S            3B1.1(c) should apply to  appellant.  The determination  that            appellant                      managed                             at                                least one of his co-defendants in the drug            transactions                         was                            adequately supported by the facts presented to            the district court.   The district court was not required  to            adopt                  appellant's interpretation of those facts, and, further,            even                 if                   appellant                             himself were subject to management by others,            the S  3B1.1(c) adjustment was  applicable nonetheless.   See            United States v. Andujar, 49 F.3d 16, 25 (1st Cir. 1995).                 Affirmed.  See 1st Cir. Loc. R. 27.1.                                         -2-